Citation Nr: 9922211	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-13 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to July 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the VA RO which granted an increased rating (from 
20 percent to 40 percent) for the veteran's service-connected 
low back disability (residuals of a chip fracture of the L5 
vertebra).  The veteran appeals for a higher evaluation.  

The Board notes certain matters which are not on appeal.  In 
February 1996, the RO denied service connection for 
impotence.  In April 1996, the veteran filed a notice of 
disagreement with this decision.  In December 1998, the RO 
issued a supplemental statement of the case which added this 
issue; the cover letter to the document told the veteran 
that, if he wanted to perfect an appeal of this additional 
issue, he had to submit a substantive appeal in 60 days.  
However, the veteran never perfected an appeal of this issue 
be filing a substantive appeal, and thus the matter is not 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); 
Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

The residuals of a chip fracture of the L5 vertebra are 
productive of no more than severe limitation of motion of the 
lumbar spine, and there is no demonstrable deformity of the 
vertebral body.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a chip fracture of the L5 vertebra have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from June 1987 
to July 1990.  His service medical records are incomplete; 
multiple attempts to obtain additional records have been 
unavailing.  The only available service medical record is the 
July 1990 service separation examination report which notes a 
history of chronic back pain due to an injury in service.  

An October 1990 VA examination noted residuals of an 
incomplete fracture of the L5 vertebra.

In a December 1990 decision, the RO granted service 
connection for the veteran's low back disability (residuals 
of an L5 fracture), and a 20 percent evaluation was assigned.  

Later medical records show episodic treatment for low back 
and other ailments.

The veteran filed his current claim for an increased rating 
for his low back disability in March 1995.  

A May 1995 VA outpatient treatment record shows that the 
veteran was seen for complaints of low back pain and 
decreased sensation in his lower extremities.  On 
examination, it was noted that he had full range of motion 
with increased tenderness at L5.  The assessment was 
mechanical low back pain and history of L5 fracture.  No 
findings of neuropathy or arthropathy were noted.  Additional 
treatment records from 1995 show the veteran complained of 
low back pain and other medical problems.

On VA examination in February 1996, the veteran related his 
history of injury to his low back during service.  He 
indicated that he was thrown to the ground when the pressure 
increased unexpectedly on a hose that he was holding.  He 
stated that he was diagnosed with a fractured L5 vertebra.  
He reported that his low back pain was progressively worse 
every year.  The veteran related that the pain radiated into 
both legs.  He stated that he experienced pain upon bending, 
lifting, prolonged standing, and sitting.  Examination of the 
lumbar spine revealed paraspinal tenderness and muscle spasm 
from L1 to S1 bilaterally.  Range of motion testing revealed 
forward flexion limited to 45 degrees by acute onset of pain, 
backward extension limited to 5 degrees by acute onset of 
pain, and lateral flexion of 10 degrees bilaterally.  
Straight leg raises were positive bilaterally at 30 degrees.  
The diagnoses were residual fractured L5 vertebra, residual 
lumbosacral strain which was chronic and recurrent, and 
residual lumbosacral strain with paraspinal muscle spasm and 
marked decreased range of motion.  Spinal X-rays revealed 
degenerative joint disease of L5 and S1 with sacralization of 
L5; vertebral bodies were otherwise normal.  

In a February 1996 decision, the RO increased the rating for 
the veteran's low back disability to 40 percent.  

In an April 1996 statement, the veteran maintained that he 
was entitled to a higher evaluation for his low back 
disability.  He noted that his L5 vertebra was not deformed 
but asserted that he experienced numbness in his legs and 
hands as a result of his service connected low back 
disability.  

VA outpatient records from 1996-1997 note a history of the 
low back problem but primarily concern treatment for 
unrelated ailments.

On VA spinal examination in April 1998, the veteran indicated 
that he had chronic low back pain due to his injury in 
service.  He stated that he initially had bilateral leg pain, 
but now had only left leg, hip, and thigh pain with numbness 
that went into the thigh.  It was noted that he used a cane 
for walking.  On examination, it was noted that he was 
overweight and ambulated with a slow wide base gait using a 
cane.  He could toe walk, but it was uncoordinated.  He had 
difficulty with heel walking.  He could stand on either leg 
in a single leg stance but used the table or cane for help.  
Range of motion testing of the low back revealed forward 
flexion to 45 degrees and 10 degrees of extension.  Lateral 
bending was 30 degrees bilaterally and rotation was 25 
degrees bilaterally.  It was noted that he had mild left low 
back pain to palpation, but no evidence of spasm.  X-rays of 
the lumbosacral spine revealed an old anterior superior 
vertebral end plate chip fracture at L5.  No 
spondylolisthesis was noted.  Disc height spaces were 
maintained.  Alignment was otherwise normal.  The diagnostic 
impressions included status post old L5 chip fracture with 
chronic low back pain, and the examiner questioned whether 
there were related neurological symptoms.  

On VA neurological examination in September 1998, it was 
noted that the veteran gained a considerable amount of 
weight.  On neurological examination, a patchy decrease in 
pin on the lateral thigh in the distribution of the left 
laterofemoral cutaneous nerve was noted.  Reflexes were 3.5+ 
at the knees and 3.5+ at the ankle.  Plantar responses were 
flexor.  Sensory examination was otherwise normal.  In the 
October 1998 addendum, the examiner noted that the CT scan of 
the lumbar spine revealed irregularity of the anterior 
superior endplate of the L5 vertebral body compatible with 
prior injury.  The diagnostic impression was that the CT scan 
confirmed the history of prior trauma and did not refute the 
possibility of a prior low spinal cord injury which had 
recovered.  

A September 1998 VA spine examination revealed that the 
veteran reported a history of low back pain since service 
with radiation to both lower extremities and numbness in his 
left toes.  The veteran related that he used a cane to walk 
for a long distance.  It was noted that his back examination 
showed tenderness of the paraspinal muscle, lumbosacral spine 
due to the veteran's obesity.  Painless, active range of 
motion was noted.  Forward flexion was to 40 degrees, 
backward extension to 10 degrees, lateral flexion was 30 
degrees to the right and 28 degrees to the left, and rotation 
was 25 degrees to the right and 27 degrees to the left.  The 
examiner noted that above the active range, passive range of 
motion gave the veteran back discomfort.  Strength in the 
lower extremities was noted as 5/5 for both legs.  Sensory 
exam of the lower extremities was normal.  Mild upper lumbar 
scoliosis with convexity to the left was noted.  The 
diagnostic impressions were residual injury in lumbosacral 
spine with chronic low back pain and active range of motion 
of the lumbosacral spine.  The examiner noted that the April 
1998 X-ray results were reviewed by the radiologist, who 
confirmed an ununified accessory ossification center at L5.  

II.  Analysis

The veteran's claim for an increase in a 40 percent rating 
for a low back disability (residuals of an L5 fracture) is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Residuals of a fracture of a vertebra without cord 
involvement, with abnormal mobility requiring neck brace 
(jury mast), warrant a 60 percent evaluation.  In other 
cases, the rating is in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  The medical records from recent years, including 
X-ray findings, indicate there is evidence of the old L5 chip 
fracture, but there is no demonstable deformity of the 
vertebral body, and thus the additional 10 percent rating of 
Code 5285 is not warranted.  The condition also does not 
involve abnormal mobility requiring a brace, and thus a 60 
percent rating under Code 5285 is not in order.  

Some of the X-ray findings suggest the presence of arthritis 
of the low back.  Arthritis is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Codes 5003, 5010.  
The maximum rating for limitation of motion of the lumbar 
spine is 40 percent, and such is assigned when the condition 
is severe.  38 C.F.R. § 4.71a, Code 5292.  As the veteran has 
been assigned a 40 percent rating for his low back condition, 
which is the maximum rating under Code 5292, a higher rating 
based on limitation of motion is not permitted, even 
considering the effects of pain on use.  38 C.F.R. § 4.40, 
4.45, 4.59; Johnston v. Brown, 10 Vet.App. 80 (1997); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The recent medical records show lumbosacral strain.  The 
maximum rating for lumbosacral strain is 40 percent, and is 
assigned when such is severe.  38 C.F.R. § 4.71a, 5295.  As 
the veteran is already assigned a 40 percent rating, there is 
no basis for a higher rating under this code.

Ankylosis of the lumbar spine is rated 40 percent when in a 
favorable position, and 50 percent when unfavorable.  
38 C.F.R. § 4.71a, Code 5289.  This code is inapplicable, as 
the medical records show the veteran does not have ankylosis 
of the lumbar spine (the spine fixed in one position); 
rather, he retains some motion of the spine.

Intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; such 
condition is rated 60 percent when pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  The recent medical evidence 
shows questionable neurological findings, but there is no 
clear diagnosis of intervertebral disc syndrome, let alone 
evidence of such condition to a pronounced degree.  Thus, the 
veteran's current 40 percent rating may not be increased 
under this code.

In sum, under any diagnostic code, the veteran's residuals of 
an L5 fracture do not warrant a rating higher than 40 
percent.  As the preponderance of the evidence is against the 
veteran's claim for an increase in a 40 percent rating for 
his low back disability, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a low back disability is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

